Citation Nr: 9924266	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  94-23 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
service-connected chronic cervical sprain, for the period 
September 2, 1992 through November 5, 1995.

2. Entitlement to an evaluation in excess of 20 percent for 
service-connected chronic cervical sprain, for the period 
subsequent to November 5, 1995.

3. Entitlement to service connection for peripheral 
neuropathy.

4. Entitlement to service connection for low back strain.

5. Entitlement to service connection for an undiagnosed 
disorder manifested by abdominal pain.


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division

ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel



INTRODUCTION

The veteran had active service from August 1984 to September 
1992.  He was awarded the Kuwait Liberation Medal for his 
service in the Persian Gulf War arena.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Seattle Washington.  The Fort Harrison, Montana RO currently 
has jurisdiction over the case.

The Board notes that the Notice of Disagreement received in 
January 1994 addressed four issues: increased rating for 
chronic cervical neck strain and service connection for 
peripheral neuropathy, lower back strain and abdominal pain.  
The March 1994 Statement of the Case addressed all four 
issues.  A VA Form 9 dated in May 1994 also addressed all 
four issues.  The Board finds that the four issues referenced 
above have been perfected for appeal.

Although 38 C.F.R. § 19.35 (1998) provides that certification 
is for administrative purposes and does not serve to either 
confer or deprive the Board of jurisdiction of an issue, the 
Board notes that the VA Form 8 dated in January 1999 did not 
certify the issues of service connection for peripheral 
neuropathy, lower back strain and abdominal pain.

The Board also notes that the veteran's claim for service 
connection for hypersensitivity of the skin on the back of 
the neck and on the left shoulder secondary to the service 
connected disability of chronic cervical strain was denied in 
a September 1996 rating decision.  This decision has not been 
appealed by the veteran and is, therefore, not currently 
before the Board.

The RO, in assigning a separate evaluation and granting an 
evaluation higher than 10 percent for chronic cervical neck 
strain, did so effective only November 6, 1995, and not back 
to September 2, 1992, the original effective date of service 
connection and assignment of initial disability evaluation.  
Thus, the issue arises not only as to whether the veteran is 
entitled to evaluations in excess of 20 percent for chronic 
cervical strain subsequent to November 5, 1995; but also 
whether at any point between September 2, 1992 and November 
6, 1995, an evaluation in excess of 10 percent for chronic 
cervical strain was warranted.  The issue has been framed 
accordingly on the first page of this decision.

Appellate consideration of the issue of entitlement to 
service connection for an undiagnosed disability manifested 
by abdominal pain on the merits will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.


FINDINGS OF FACT

1. Subsequent to November 5, 1995, the veteran's chronic 
cervical strain is manifested by a range of motion limited 
to 40 degrees forward flexion; less than 10 degrees 
extension; 30 degrees rotation to the right; 45 degrees 
rotation to the left; 25 degrees lateral bending to the 
right; and 34 degrees lateral bending to the left.

2. Prior to November 6, 1995, the veteran's chronic cervical 
strain was manifested by a range of motion limited to 30 
degrees flexion and extension and 65 degrees lateral 
bending.

3. There is competent medical evidence of record that the 
veteran's peripheral neuropathy of the left shoulder and 
upper arm was caused by the service-connected chronic 
cervical strain.

4. There is no current medical evidence of record which 
establishes the presence of a current chronic low back 
disability or of a nexus between the alleged low back 
disability and service. 

5. The veteran has asserted that he experienced intermittent 
episodes of abdominal pain for a period of longer than six 
months.

6. A VA examiner rendered a diagnosis of chronic, 
intermittent mid-abdominal pain of unclear etiology in 
December 1992.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
chronic cervical sprain for the period of September 2, 
1992, to November 5, 1995, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (1998).

2. The criteria for an evaluation in excess of 20 percent for 
chronic cervical sprain for the period subsequent to 
November 5, 1995, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(1998).

3. Service connection for peripheral neuropathy of the left 
shoulder and upper arm as proximately due to or the result 
of a service connected disability is warranted.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310(a) 
(1998).

4. The veteran has not presented evidence of a well-grounded 
claim for entitlement to service connection for a low back 
strain disability.  38 U.S.C.A. § 5107(a) (West 1991).

5. The claim for entitlement to service connection for an 
undiagnosed disorder manifested by abdominal pain is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for a chronic 
cervical neck strain as well as service connection for 
peripheral neuropathy, lower back strain and abdominal pain.  
In the interest of clarity, the relevant law and VA 
regulations will be briefly reviewed.  The factual background 
of this case will then be described.  Finally, the Board will 
analyze the veteran's claims and render a decision.

Increased rating 

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case the veteran is technically not 
seeking an increased rating, since his appeal arises from the 
original assignment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Therefore, VA has a duty 
to assist the veteran with the development of evidence to 
support his claim.  38 U.S.C.A. § 5107(a).  In this regard, 
the Board is satisfied that all relevant facts have been 
developed and the duty to assist the veteran has been 
fulfilled.

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  See Fenderson.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (1998). Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

The veteran's cervical spine disability is currently 
evaluated under Diagnostic Code 5290, by analogy, which 
provides for a 10 percent evaluation for slight limitation of 
motion of the cervical spine, a 20 percent evaluation for a 
moderate limitation of motion, and a 30 percent evaluation 
for a severe limitation of motion of the cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (1998).

Pertinent Background

The service medical records are of record and reflect that 
the veteran's cervical neck pain began in December 1990 after 
involvement in a motor vehicle accident.  

In November 1992, the veteran underwent a VA joints 
examination.  The veteran reported continuing neck pain since 
1991.  He indicated that operating a car bothers his neck.  
On physical examination, the range of motion of the neck was 
recorded as follows:  rotation to 65 degrees and lateral 
bending, flexion and extension to 30 degrees.  Vertical 
compression of the neck was not bothersome.  Severe muscular 
tenderness at the neck was noted.  X-rays and cervical nerve 
roots were within normal limits.  The diagnosis was chronic 
severe pain in the neck due to muscular strain.  

The veteran continued to receive outpatient treatment at VA 
clinics for neck pain from discharge from service through 
1996.

Magnetic imaging of the cervical spine dated in May 1993 was 
negative.

The veteran was seen at a VA outpatient clinic for treatment 
due to neck pain in July 1995.  He reported severe pain in 
his neck which occurred intermittently three to four times 
per year and lasted two to three months each time he had a 
flare-up.  He indicated that he could not drive far or 
perform work overhead due to an increase in pain.  On 
physical examination, the examiner noted a slight decrease in 
range of motion of the neck on the left.  Deep tendon 
reflexes were normal.  The veteran had marked tenderness over 
the cervical area at C-5.  The diagnosis was severe localized 
myofascial pain syndrome.

The veteran underwent a VA examination in April 1996.  The 
veteran reported continued pain and swelling on the left side 
of his neck.  Range of motion of the cervical spine was as 
follows:  forward flexion to 40 degrees; extension to less 
than 10 degrees; rotation to the right to 30 degrees and to 
the left to 45 degrees; and lateral bending to the right to 
25 degrees and to the left to 34 degrees.  The veteran was 
very tender along the paraspinous muscles along the left side 
of the cervical vertebrae.  X-rays of the cervical spine were 
normal with no bony abnormality.  The pertinent diagnosis was 
sequelae of severe cervical strain.

Analysis

As stated above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  Fenderson, 12 Vet. App. 119 (1999), No 96-947, 
slip op at 9 (U.S. Vet. App. Jan. 20, 1999).  In the present 
case, the Board finds that staged ratings are appropriate.  

In the initial rating determination dated in May 1993, the RO 
rated the veteran's chronic cervical strain as 10 percent 
disabling, which reflects slight limitation of motion 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5290 (1998).

The Board notes that words such as "slight", "moderate" 
and "severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  It should also be 
noted that use of terminology such as "severe" by VA 
examiners, although evidence to be considered by the Board, 
is not necessarily dispositive of the issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

Following a review of the probative medical evidence of 
record, the Board finds that the 10 percent rating is 
appropriate for the period September 1992 through November 6, 
1995.  During this period, the veteran's range of motion was 
to 65 degrees for rotation and to 30 degrees for lateral 
bending, flexion and extension.  Vertical compression of the 
neck was normal.  In July 1995, the veteran's range of motion 
was noted to be slightly decreased on the left, only.  These 
reports support a finding of slight limitation of motion of 
the cervical spine, as opposed to moderate limitation of 
motion which would warrant a 20 percent rating.  Therefore, 
the Board finds that a 10 percent rating for the period 
September 1992 through November 6, 1995 is warranted.  
Although the July 1995 VA examiner diagnosed the veteran with 
"severe" localized myofascial pain syndrome, there is no 
evidence of additional functional loss due to pain at any 
time.  Thus, the Board finds that a disability rating in 
excess of 10 percent is not warranted pursuant to the 
provisions of DeLuca v Brown, 8 Vet. App. 202 (1996) for the 
time period at issue.

In a September 1996 rating decision, the RO increased the 
veteran's disability rating from 10 to 20 percent for 
moderate limitation of motion pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (1998), effective November 6, 1995.

After consideration of all evidence of record, the Board 
finds that a rating in excess of 20 percent for the veteran's 
service connected disability from November 6, 1995 is not 
warranted.  It is evident that the veteran has some 
limitation of motion of the cervical spine.  However, the 
most recent VA examination in April 1996 showed improvement 
of the veteran's flexion and lateral bending to the left 
since the November 1992 VA examination.  Lateral bending to 
the right only decreased by 5 percent.  While rotation to the 
left and right both decreased over the November 1992 
examination, the range of motion was still within normal 
limits.  The only significant decrease in range of motion was 
found in the veteran's extension which was limited to less 
than 10 degrees.  While this measurement reflects a severe 
limitation of motion, when considered in relation to all 
ranges of motion, the veteran's cervical disability is of a 
moderate nature.  His disability does not more nearly 
approximate the next highest rating.  Therefore, the Board 
finds that the current rating of 20 percent disabled pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5290 (1999) is 
appropriate.

The Board has considered whether the veteran is entitled to 
an increased evaluation for limitation of motion due to his 
complaints of pain and weakness under 38 C.F.R. §§ 4.40, 
4.45.  As above, there is no evidence of additional 
functional loss due to pain at any time.  Thus, the Board 
finds that a disability rating in excess of 20 percent is not 
warranted pursuant to the provisions of DeLuca, supra.  

The Board must further determine whether there is any other 
basis upon which an increased evaluation may be assignable.  
The veteran does have a neurological component to his current 
disability.  However, this is considered by the Board to be a 
separate disability which will be discussed in the section 
below.  

Neither the application of the schedular criteria or other 
regulations provide a basis upon which to predicate the 
assignment of a schedular evaluation in excess of 20 percent 
for the service-connected disability of the veteran's chronic 
cervical neck strain.  Thus, the veteran's claim for an 
increased rating is denied.

In summary, the Board concludes that the criteria for a 
rating in excess of 10 percent for the period prior to 
November 6, 1995 have not been met and that the criteria for 
a rating in excess of 20 percent for the period subsequent to 
November 6, 1996 have not been met.  The Board further finds 
that although the decision herein included consideration of 
the Court's decision in Fenderson, 12 Vet. App. 119 (1999), 
the veteran has not been prejudiced by such discussion.  Case 
law provides that when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).  In this case, the veteran 
has been advised of the laws and regulations pertinent to 
disability evaluations relevant to the cervical spine; he has 
been afforded an examination, and further afforded 
opportunity to present argument and evidence in support of 
his claim.  The Board has considered all the evidence, to 
include the service medical records and the records of post-
service medical treatment to date.  Such review is consistent 
with the Court's recent decision in Fenderson.  

Service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That 
a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  Service connection may also be 
granted for a disease first diagnosed after service when all 
of the evidence, including that pertinent to service, 
establishes that a current disability was incurred in 
service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).

Service connection may also be granted for a disability if 
such disability is found to be proximately due to or is the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(1998).  

Well grounded claims

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has also held that although a 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence that justifies a "belief by 
a fair and impartial individual" that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  In the absence of competent medical 
evidence of a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In a claim for secondary service connection, the veteran must 
present evidence of a medical nature to support the alleged 
causal relationship between the service-connected disorder 
and the disorder for which secondary service connection is 
sought, in order for the claim to be well-grounded.  See 
Reiber v. Brown, 7 Vet. App. 513 (1995).

Peripheral neuropathy

The service medical records are associated with the claims 
folder.  The veteran sustained a whiplash injury in December 
1990.  He was seen in service for mild C-5 radiculopathy 
associated with the injury.  In December 1990, the veteran 
reported pain running down his left arm.  The diagnosis was 
cervical strain.  In January 1991, the veteran was diagnosed 
with mild C-5 radiculopathy secondary to the whiplash injury.  
An electromyograph/nerve conduction velocity study did not 
reveal evidence of left cervical radiculopathy.  The cervical 
magnetic resonance imaging was normal.  The examiner 
suggested the possibility of subclinical-early peripheral 
neuropathy; however, the veteran was noted to be asymptomatic 
at that time.  The separation examination dated in July 1992 
did not note any disabilities.  The accompanying report of 
medical history noted the presence of possible subclinical 
peripheral neuropathy, however, the examiner responded that 
there was no evidence of radiculopathy.

The veteran underwent a VA joints examination in November 
1992.  He reported, inter alia, numbness and tingling in both 
hands when cold.  He also noted feelings of weakness in both 
hands which made it difficult for him to hold a grip.  He  
reported left trapezius muscle pain.  Cervical nerve roots 
were within normal limits.  A neurological consultation was 
recommended for definite cervical nerve root status.  The 
pertinent diagnoses were: chronic severe pain in the neck and 
left trapezius muscle characterized as chronic muscular 
strain.  It was considered probable that pain in the left 
upper extremity was referred pain from the neck and left 
trapezius muscle.  

The veteran continued to receive outpatient treatment at VA 
clinics for neck and shoulder pain from discharge from 
service through 1996.

In April 1996, the veteran underwent a VA joints examination.  
He reported, inter alia, swelling and hypersensitivity of the 
left side of his shoulder down into his arm.  Physical 
examination revealed tenderness over the superior aspect of 
the latissimus dorsi muscle.  With shrugging of the shoulders 
and pulling his shoulders back, the veteran reported 
immediate pain that shoots into the left shoulder area from 
the neck.  The pertinent diagnosis was sequelae of a severe 
cervical strain with resultant peripheral neuropathy of the 
left shoulder and upper arm. 



Analysis

As there is medical evidence of an in-service diagnosis of 
possible subclinical early peripheral neuropathy and a 
current diagnosis of peripheral neuropathy resulting from 
sequelae of the service connected cervical strain, the Board 
finds that the veteran's claim is well-grounded.  The Board 
also finds that any duty to assist the veteran in developing 
his claim has been satisfied.  See 38 U.S.C.A. § 5107.  

Once a claim is determined to be well grounded, the Board has 
the duty to assess the credibility and weight of the 
evidence.  See Madden v. Gober, 125 F.3d 1377 (Fed. Cir. 
1997) and cases cited therein.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim; if so, the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board finds that the evidence is in support of the 
veteran's claim for peripheral neuropathy secondary to the 
service connected cervical disability.  The veteran has 
consistently reported pain in his left arm associated with 
the January 1990 cervical injury.  The possibility of a 
diagnosis of peripheral neuropathy was raised is service.  
After service, the veteran sought treatment for the same 
symptoms first identified in service.  The April 1996 VA 
examiner specifically related the diagnosis of peripheral 
neuropathy of the left shoulder and upper arm as secondary to 
the sequelae of the cervical strain.  There is no contrary 
evidence of record.

The Board finds that the evidence is in support of service 
connection for peripheral neuropathy secondary to the service 
connected chronic cervical neck strain.  See Gilbert and 
Alemany, supra.  Therefore, service connection is warranted 
for peripheral neuropathy of the left shoulder and upper arm.



Low back strain

The veteran was seen for lower lumbar back pain in April 
1985.  There was no history of direct or indirect back 
trauma.  He was seen again in October 1985 for continuing 
back pain over the past six months.  He was diagnosed with a 
pulled muscle in the back.  In November 1988, the veteran was 
seen for pain in the lower left side of his back.  No trauma 
was associated with the pain.  The diagnosis was myalgia.  In 
March 1989, the veteran was seen for low back pain after a 
quick turn.  The separation examination and accompanying 
report of medical history dated in July 1992 did not note 
back pain.

At the November 1992 VA joints examination, the veteran 
reported chronic pain in the thoracolumbar and lower lumbar 
back, left buttock and right hip.  He indicated that he had 
not been treated for back pain since service.  Range of 
motion was normal.  The veteran did not walk with a limp and 
toe and heel walking strength was noted to be good.  
Alignment of the lumbar spine was normal.  Mild low back 
tenderness was noted.  The diagnosis was chronic muscular 
strain.  

Although the veteran underwent another VA joints examination 
in 1996 and has received subsequent treatment for his 
service-connected cervical spine disability, there are no 
further medical records reflecting complaints or treatment 
regarding his low back contained in the claims file.  The 
report of the April 1996 VA examination reflects the 
veteran's complaints and examiner's subsequent diagnoses 
regarding the cervical spine, the left upper arm, and the 
right wrist, but nothing pertinent to the veteran's low back.

Analysis

In order for a claim to be well grounded, there must be 
competent evidence of a 1) current disability (a medical 
diagnosis); 2) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and 3) of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  See Caluza v. Brown, 
7 Vet. App. 498 (1995).

The medical evidence reflects treatment for back pain in 
service.  He was seen on four occasions: in April and October 
1985, 1988, and 1989.  The Board finds this evidence 
sufficient to satisfy the second prong of Caluza.

However, the first and third prongs of the Caluza analysis 
have not been met.  There is no evidence of a current 
disability or of a link between the alleged disability and 
service.  At the November 1992 VA examination, the veteran 
indicated that he had not been seen for treatment of back 
pain since service.  Although the veteran has consistently 
received treatment for other orthopedic disabilities since 
service, there is no evidence of record that he has received 
treatment for low back pain since 1989.  

At the November 1992 VA examination, the veteran had full 
range of motion in the spine.  There was no abnormal 
posturing.  A diagnosis of chronic muscular strain was 
rendered.  However, upon the 1996 joints examination and 
during multiple outpatient visits regarding the cervical 
spine, there were no complaints or findings regarding the 
veteran's low back.  Therefore, the Board finds that there is 
no medical evidence of a current low back disability.  
Furthermore, there is no medical evidence of a link between 
the alleged current disability and service.  The veteran has 
himself asserted that there is an etiological link between 
his currently claimed back disability and service.  However, 
while a lay person is competent to testify as to facts within 
his own observation and recollection, such as visible 
symptoms, such person is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical education, training, or experience, such 
as matters of medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Subsequent to the November 1992 VA examination, there is no 
evidence contained in the record tending to show a present 
disability involving the veteran's low back.  As there is no 
evidence of a current disability, and no competent medical 
evidence of a nexus to service, the veteran's claim with 
regard to this issue is not well grounded and is, therefore, 
denied.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Chelte v. Brown, 10 Vet. App. 268 (1997).

Additional Matters

Although the Board has disposed of the claim for service 
connection for low back strain on grounds different from that 
of the RO, that is, whether the veteran's claim is well-
grounded rather than whether he is entitled to prevail on the 
merits, the veteran has not been prejudiced by the Board's 
decision.  In assuming that the claims were well-grounded, 
the RO accorded the veteran greater consideration than his 
claim warranted under the circumstances.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  This decision serves to inform 
the veteran of the kind of evidence which would be necessary 
to make his claim well grounded, namely competent medical 
evidence of a current low back disability which is linked to 
service by competent medical evidence.

Abdominal pain

The veteran was seen for pain in the lower stomach in June 
1986.  The assessment was inguinale stress.  The veteran was 
seen for suprapubic abdominal pain in July 1986 and October 
1986.  No evidence of a hernia was noted.  X-rays showed no 
abnormalities.  He was diagnosed with chronic recurrent 
tenderness in the groin area in February 1987.  He was seen 
in August 1987 for stomach cramps and vomiting.  The 
diagnosis was acute gastroenteritis and dehydration.  He was 
diagnosed with gastroenteritis in December 1987 and March 
1989.  He was seen for sharp abdominal pain below the ribs in 
February 1990.  The diagnosis was viral gastroenteritis.  In 
June 1992, the veteran was seen for abdominal pain subsequent 
to being hit in the stomach with a wooden board.  The 
separation examination and accompanying report of medical 
history dated in July 1992 did not note abdominal pain.

In December 1992, the veteran underwent a VA general medical 
examination.  He reported intermittent mid-abdominal pain 
that varied from being mildly irritating to causing him to 
double over.  He reported that it occasionally interfered 
with his activity and lasted from a few hours to several 
days.  Physical examination of the abdomen was unremarkable.  
The diagnosis was chronic, intermittent mid-abdominal pain of 
unclear etiology.

In a May 1994 statement, the veteran asserted that he 
continued to experience intermittent abdominal pain since 
service until the present.

The veteran was seen at a VA outpatient clinic in October 
1995 for epigastric pain with some diarrhea, headache, sinus 
pain and fever.  The diagnosis was viral gastroenteritis and 
viral upper respiratory infection superimposed with bacterial 
bronchitis.  

Because the veteran had service in the Persian Gulf, a 
relatively new VA regulation codified in 38 C.F.R. § 3.317, 
regarding compensation for Persian Gulf veterans who have 
certain disabilities due to undiagnosed illnesses may be for 
application in his claims.  It does not appear that the 
veteran has been provided with the substance of this 
regulation.  

The new regulations provides that the VA shall pay 
compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability:  (i) became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  (2) For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  (3) 
For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  (4) A 
chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  (5) A disability referred to in 
this section shall be considered service connected for 
purposes of all laws of the United States.  (b) For the 
purposes of paragraph (a)(1) of this section, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: 

(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the respiratory system (upper 
or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 

Furthermore, (c) Compensation shall not be paid under this 
section:  (1) if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or (2) if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  (d) For purposes of this section:  (1) the term 
"Persian Gulf veteran" means a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In a precedent opinion which is binding upon the RO and the 
Board, the VA General Counsel set forth an explanation of the 
sort of evidence which is required for a well-grounded claim 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  According to 
this opinion, the necessary elements of a claim for such 
benefits are 1) proof of active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; 2) proof of one or more signs or 
symptoms of undiagnosed illness; 3) proof of objective 
indications of chronic disability manifest during service or 
to a degree of disability of 10 percent or more during the 
specified presumptive period; and 4) proof that the chronic 
disability is the result of the undiagnosed illness.  
VAOPGCPREC 4-99 (May 3, 1999).

In analyzing whether a claim for VA benefits is well 
grounded, the credibility of the veteran's assertions is 
presumed unless the evidence is inherently incredible or the 
matter is beyond the competence of the party so testifying.  
King v. Brown, 5 Vet. App. 19 (1993).  For purposes of 
finding the veteran's claim to be well-grounded, thus, his 
own statements as to the severity and frequency of abdominal 
pain in conjunction with the December 1992 VA diagnosis of 
chronic, intermittent mid-abdominal pain of unclear etiology 
will suffice.  Similarly, the veteran's statements that he 
has had intermittent episodes of abdominal pain for a period 
of longer than six months suffice to render the claim well-
grounded.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Naturally, since the veteran is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his current medical condition or any questions 
regarding medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Medical expertise will be required to 
identify whether the veteran's abdominal complaints are 
representative of a disability which is manifested by 
objective signs or symptoms of an undiagnosed illness.


ORDER
 
A disability rating in excess of 10 percent for disability of 
the cervical spine for the period from September 2, 1992, to 
November 6, 1995, is denied.

A disability rating in excess of 20 percent for disability of 
the cervical spine is denied for the period subsequent to 
November 6, 1995, is denied.

Service connection for peripheral neuropathy of the left 
shoulder and upper arm, secondary to service-connected 
chronic cervical neck strain is granted.

A well-grounded claim not having been presented, service 
connection for a low back strain is denied.

The claim for entitlement to service connection for an 
undiagnosed illness manifested by abdominal pain is well 
grounded.


REMAND

Because the Board has held that the veteran's claim for 
entitlement to service connection for an undiagnosed disorder 
manifested by abdominal pain is well grounded, the VA now has 
a statutory duty to assist the veteran in the development of 
his claim.  38 U.S.C.A. § 5107(a). 

Although the evidence of record indicates that the veteran 
served in the Persian Gulf arena, the exact dates and 
circumstances of such service have not yet been verified.  
"The duty [to assist] is heightened when the putative 
records are in the control of a governmental agency and 
where, as here, the reliability and relevance of the records 
are dependent upon their source."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).  Upon remand, therefore, the RO 
should ascertain the dates and circumstances of the veteran's 
Persian Gulf service.  

The Court has held that the duty to assist the veteran in 
obtaining available facts and evidence to support his claim 
includes obtaining pertinent evidence that applies to all 
relevant facts.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist includes obtaining copies of all records 
under the control of the VA.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Full compliance with the duty to assist also 
includes VA's assistance in obtaining relevant records from 
private physicians when the veteran has provided concrete 
data as to time, place and identity.  Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  Therefore, upon remand, the RO 
should develop the evidence pertaining to the veteran's 
abdominal pain in accordance with the duty to assist.

Because the evidence of record is not presently sufficient to 
support a grant of service connection for an undiagnosed 
disorder manifested by abdominal pain; although, as discussed 
above, the veteran has presented a well grounded claim for 
that benefit, additional development is required.  As 
discussed above, medical expertise is required to identify 
whether the veteran's abdominal complaints are representative 
of a single disability which is manifested by objective signs 
or symptoms of an undiagnosed illness.  In this regard, the 
Board observes that the veteran has not been provided with an 
examination by a specialist in the area of gastrointestinal 
disorders.  Thus, a remand to obtain medical clarification is 
required as well.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:
 
1. The RO should verify, through official 
channels, the precise dates of the 
veteran's military service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War as defined 
by 38 C.F.R. § 3.317(d).

2. The RO should ascertain whether the 
veteran has sought any medical 
treatment or evaluation for his 
symptoms of abdominal pain since his 
discharge from service.  If so,  after 
securing any necessary release(s), the 
RO should obtain records reflecting 
such treatment, VA and/or private, for 
inclusion in the veteran's claims 
file.

3. The veteran should be afforded a VA 
gastrointestinal examination to 
evaluate the veteran's abdominal pain.  
The claims folder, including all 
records obtained pursuant to the above 
request, must be made available to the 
examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should 
be conducted in conjunction with the 
examination and the results thereof 
made available to the examiner for 
review and comment.  The examiner is 
requested to identify whether the 
veteran's symptoms flow from a single 
disability, and if so, to form an 
opinion as the etiology and 
approximate date of onset of the 
veteran's abdominal pain.  If a 
diagnosis can be assigned, this should 
be done, along with a full 
explanation.  If a diagnosis is not 
possible, this should be fully 
explained as well.  The examiner 
should determine whether any abdominal 
disability may be considered chronic 
in nature.  If the examiner deems that 
consultation by a different type of 
medical specialist is necessary for 
the complete evaluation of the 
veteran's symptomatology, arrangements 
should be made for such a 
consultation, along with any 
concomitant tests and studies.

4. After the development requested above 
has been completed, the RO should 
again review the record.  If the RO 
determines that additional medical 
examinations are necessary before an 
equitable determination may be 
reached, such examinations should be 
scheduled.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case, 
which includes a summary of all 
pertinent laws and regulations, and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 

(1994), 38 U.S.C.A. § 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Heather J. Harter 
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).


	(CONTINUED ON NEXT PAGE)


 

